Citation Nr: 1750061	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  14-28 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for lymphoproliferative disorder, to include as due to radiation and/or chemical exposures.


 REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to December 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of this case belongs to the RO in Togus, Maine.  This case was previously before the Board in December 2016.

A videoconference hearing was held before the undersigned Veterans Law Judge in April 2015.  A transcript of that hearing is of record.

The December 2016 Board decision denied the Veteran's claim.  The Veteran thereafter appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2017, in response to a Joint Motion for Remand of the parties (JMR), the Court promulgated an Order that vacated the Board's December 2016 decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  The LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The July 2017 JMR has found that a February 2014 VA examination report which contained a positive nexus opinion adequately addresses the Veteran's post-service occupational chemical exposure as a painter, as well as his length of service on-board a ship.

2.  A June 2014 VA examination report which contained a negative nexus opinion adequately addresses the Veteran's post-service occupational chemical exposure as a painter, as well as his length of service on-board a ship.


CONCLUSION OF LAW

The criteria for service connection for lymphoproliferative disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim, any deficiency as to VA's duties to notify and assist as to that issue is rendered moot.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Records, including a February 2014 VA examination, demonstrate a current diagnosis of lymphoproliferative disorder.  As such, the first element of service connection is met.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.

Regarding the second element of service connection, an in-service incurrence or event, the Veteran has asserted in-service exposure to chemicals, to include jet fuel and fumes, formaldehyde, and cleaning solvents such as tourmaline.  He does not allege onset of this disorder during service.  His service records demonstrate that his military occupational specialty (MOS) was that of an aviation technician.

The Veteran is competent to report the circumstances of his military service, including the in-service event of exposure to toxic chemicals.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a lay witness is competent to report to factual matters of which he or she has first-hand knowledge).  Here, there is no reason to doubt the credibility of the Veteran's lay assertions regarding his exposure to certain chemicals other than a lack of contemporaneous evidence-his statements are supported by his service personnel records and are consistent with the circumstances of his service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Accordingly, the Board finds that although there was no in-service onset of lymphoproliferative disorder, the competent and credible lay evidence of record indicates that there was in-service exposure to chemicals.

The only remaining issue, therefore, is whether there is a nexus between the Veteran's lymphoproliferative disorder and his in-service exposure to chemicals, to include jet fuel and fumes, formaldehyde, and tourmaline.

A February 2014 VA examination indicated a diagnosis of lymphoproliferative disorder.  In taking the Veteran's history, the examiner noted that the Veteran had been a house painter for 30 years.  After a review of the claims file, the examiner opined that it was as likely as not that the Veteran's lymphoproliferative disorder was the result of the four hours cleaning the aircraft with tourmaline and exposure to JP-5 fuel during military service.  Specifically, the examiner noted that prolonged exposure to volatile cleaning and fuel agents has been linked with increased risk of developing blood disorders such as lymphoproliferative disorder.

The same VA examiner provided an addendum opinion in June 2014.  This time, the examiner opined that it was less likely as not that the lymphoproliferative disorder was related to exposure to tourmaline and JP-5 fuel while in service.  The examiner's rationale was, after considering the Veteran served on-board a ship for only approximately 1.5 years and then spent over 30 years painting after service, it is more likely than not that the Veteran was exposed to the chemicals after leaving active duty than the exposure while aboard ship.

In a 2016 decision, the Board found that the addendum opinion was more probative value as it expressly considered the relevant evidence of record, to include the Veteran's post-service occupation.  The July 2017 JMR, however, found that the February 2014 VA examination report did in fact address the Veteran's post-service occupational, contrary to the Board finding.  The JMR directed the Board to reconcile this finding by the Court with the Board's finding that the relevant evidence had not been considered by the February 2014 examiner opinion.  The Board finds that this is not possible, as the Court has already made the finding that both opinions address the relevant facts.

Based on the JMR's finding, the probative value of the February 2014 and June 2014 opinions must be the same.  The medical nexus opinions in this case are at least in equipoise, and service connection for lymphoproliferative disorder is warranted.


ORDER

Service connection for lymphoproliferative disorder is granted.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


